                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
BRANDON S. BAKER SR.,                     :
                                          :
            Petitioner,                   :   Civ. No. 17-4995 (FLW)
                                          :
      v.                                  :
                                          :
STATE OF NEW JERSEY,                      :   MEMORANDUM AND ORDER
                                          :
            Respondent.                   :
_________________________________________ :



       Petitioner is incarcerated in a federal prison in Pennsylvania but is subject to a detainer

lodged by the Middlesex County Probation Department for proceedings related to an alleged

violation of probation. (See Pet., ECF No. 1.) Petitioner, acting pro se, filed this petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241, seeking to challenge the detainer and have it

lifted. (Id.) His petition was initially administratively terminated as it was accompanied by an

incomplete application to proceed in forma pauperis. (ECF No. 3.) Petitioner subsequently filed

a proper in forma pauperis application, and the proceeding was reopened. (ECF Nos. 4, 5, 7.)

Upon screening the Petition, the Court has determined that dismissal of the Petition without an

answer and the record is not warranted. See Rule 4 of Rules Governing § 2254 Cases (applied to

this proceeding under Rule 1 of the Rules Governing § 2254 Cases). While Petitioner has listed

the State of New Jersey as the sole respondent, the Court will substitute the Middlesex County

Probation Department as the proper respondent under Braden v. 30th Judicial Circuit Court of

Kentucky, 410 U.S. 484 (1973), and Rumsfeld v. Padilla, 542 U.S. 426, 438 (2004) (“Under

Braden, then, a habeas petition who challenges a form of ‘custody’ other than present physical
confinement may name as respondent the entity or person who exercises legal control with

respect to the challenged ‘custody.’”).

          Accordingly, IT IS, on this 24th day of January 2019,

          ORDERED that the Clerk of the Court shall substitute the Middlesex County Probation

Department as the proper respondent in this proceeding; and it is further

          ORDERED that the Clerk of the Court shall serve, pursuant to Rule 4 of the Rules

Governing § 2254 Cases (applied under Rule 1 of the Rules Governing § 2254 Cases), a Notice

of Electronic Filing of this Order on the State of New Jersey, Department of Law & Public

Safety, Division of Criminal Justice, Appellate Bureau (“the Bureau”), in accordance with the

Memorandum of Understanding between this Court and the Bureau; and it is further

          ORDERED, also in accordance with the Memorandum of Understanding, that, if the

Bureau intends to refer the action to a different state office, the Bureau will use its best efforts to

upload to CM/ECF a “referral letter” indicating the name of that office within fourteen (14)

calendar days from the date of this Order; and it is further

          ORDERED that Respondent shall file a full and complete answer to all claims asserted in

the Petition within forty-five (45) days of the entry of this Order; and it is further

          ORDERED that Respondent’s answer shall respond to each factual and legal allegation

of the Petition, in accordance with Rule 5(b) of the Rules Governing § 2254 Cases; and it is

further

          ORDERED that Respondent’s answer shall address the merits of each claim raised in the

Petition by citing to relevant federal law; and it is further

          ORDERED that, in addition to addressing the merits of each claim, Respondent shall

raise by way of the answer any appropriate defenses that Respondent wishes to have the Court



                                                   2
consider, including, but not limited to, exhaustion and procedural default, and also including,

with respect to the asserted defenses, relevant legal arguments with citations to appropriate

federal legal authority; all non-jurisdictional affirmative defenses subject to waiver not raised in

Respondent’s answer or at the earliest practicable moment thereafter may be deemed waived;

and it is further

          ORDERED that Petitioner may file and serve a reply to the answer within forty-five (45)

days after Respondent files the answer, see Rule 5(e) of Rules Governing § 2254 Cases; and it is

further

          ORDERED that, within seven (7) days after any change in Petitioner’s custody status, be

it release or otherwise, Respondent shall electronically file a written notice of the same with the

Clerk of the Court.



                                                              s/Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              United States District Judge




                                                  3
